Opinion issued December 22, 2016




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-16-00694-CR
                           ———————————
                    RIKU PEKKA MELARTIN, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 405th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 14-CR-1899


                         MEMORANDUM OPINION
      Appellant, Riku Pekka Melartin, has filed a motion to dismiss the appeal in

compliance with Texas Rule of Appellate Procedure 42.2(a). Although the motion

does not contain a certificate of conference, this motion contains a certificate of

service on counsel for appellee, has been on file with the Court for more than ten
days with no response, and no opinion has issued. See TEX. R. APP. P. 10.1(a)(5),

10.3(a), 42.2(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f).

                                 PER CURIAM
Panel consists of Justices Keyes, Higley, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2